Case 2:19-cv-00496 Document 1-4 Filed 07/03/19 Page 1 of 2 PagelD #: 28

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA

CATHY WILLIAMS,

PLAINTIFF,

Ve Civil Action No. 17-C-986
Honorable Tod J. Kaufman

WEST VIRGINIA DIVISION OF

CORRECTIONS, WEXFORD HEALTH

SOURCES, INC., CRAIG SMITH,

WARDEN LORI NOHE,

ADMINISTRATIVE ASSISTANT PAULA

TOMLIN, HEIDI BEEGLE, AND

JOHN/JANE DOE,

DEFENDANTS.

NOTICE OF FILING NOTICE OF REMOVAL

To: See Certificate of Service

PLEASE TAKE NOTICE that on the 3rd day of July, 2019, West Virginia Division of
Corrections and Warden Lori Nohe, defendants/removing parties in the above-captioned action,
filed a NOTICE OF REMOVAL with the United States District Court for the Southern District

of West Virginia, a copy of which is attached in order to effect removal pursuant to 28 U.S.C.

§1446.

WEST VIRGINIA DIVISION OF
CORRECTIONS AND WARDEN LORI
NOHE,

Gi By Counsel,

David J. Mincer (WV Bar #7486)
BAILEY & WYANT, PLLC

500 Virginia Street, East, Suite 600
Post Office Box 3710

Charleston, West Virginia 25337-3710
(304) 345-4222

 
Case 2:19-cv-00496 Document 1-4 Filed 07/03/19 Page 2 of 2 PagelD #: 29

IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA

CATHY WILLIAMS,

PLAINTIFF,

Civil Action No. 17-C-986
Honorable Tod J. Kaufman

Vv.

WEST VIRGINIA DIVISION OF
CORRECTIONS, WEXFORD HEALTH
SOURCES, INC., CRAIG SMITH,
WARDEN LORI NOHE,
ADMINISTRATIVE ASSISTANT PAULA
TOMLIN, HEIDI BEEGLE, AND
JOHN/JANE DOE,

DEFENDANTS.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of foregoing “NOTICE OF FILING
NOTICE OF REMOVAL)” was served upon the following parties by U.S. Mail on this day,
Wednesday, July 3, 2019:

Jeffery Warren Lilly
Rose Padden Petty Taylor & Lilly, L.C.
PO Box 1307
Fairmont, WV 26555-1307
Email Address: jlilly@rpptl.com
Attorney For: Wexford Health Sources, Inc.

Paul Stroebel
Stroebel & Johnson PLLC
PO Box 2582
Charleston, WV 25329
Email Address: paulstroeb@aol.com
Attorney For: Cathy Williams

Davit-d-Mincer (WV Bar #7486)

BAILEY & WYANT, PLLC
